Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1557   Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 United States of America,

                          Plaintiff,    Case No. 16-20003

 v.                                     Judith E. Levy
                                        United States District Judge
 Ahmad Rashid Lewis,                    R. Steven Whalen
                                        Magistrate Judge
                      Defendant.
 ________________________________/


   ORDER GRANTING DEFENDANT AHMAD LEWIS’ MOTION
          FOR COMPASSIONATE RELEASE [47]

      Defendant Ahmad Lewis moves for compassionate release and/or

reduction    of   his   criminal   sentence   pursuant    to   18    U.S.C.   §

3582(c)(1)(A)(i). (ECF No. 47.) On July 14, 2020, the Court held oral

argument on Defendant’s motion through audio-visual technology. The

Court determined, on the record, that Defendant’s medical conditions

constituted extraordinary and compelling reasons for compassionate

release. Because there remained—in light of Defendant’s criminal

background—unanswered questions regarding Defendant’s placement

should he be released, the Court deferred a decision on this motion until
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1558   Page 2 of 9




the United States Probation Department could provide additional

information.

      Having received the necessary information, the Court now

GRANTS Defendant’s motion for the following reasons.

BACKGROUND

      On July 14, 2020, the Court held oral argument on Defendant’s

motion through audio-visual technology. The parties’ arguments, as well

as Defendant’s background, criminal history, and medical conditions,

were extensively set forth on the record at that time. The Court

incorporates here the background as set forth on the record.

LAW AND ANALYSIS

      Defendant seeks compassionate release and reduction of his

sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The relevant provision

provides:

      (c) The court may not modify a term of imprisonment once it
      has been imposed except that—
            (1) in any case—
                  (A) the court, upon motion of . . . the defendant
                  after the defendant has fully exhausted all
                  administrative rights to appeal a failure of the
                  Bureau of Prisons to bring a motion on the
                  defendant’s behalf or the lapse of 30 days from the
                  receipt of such a request by the warden of the
                                      2
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1559   Page 3 of 9




                  defendant’s facility, whichever is earlier, may
                  reduce the term of imprisonment (and may impose
                  a term of probation or supervised release with or
                  without conditions that does not exceed the
                  unserved portion of the original term of
                  imprisonment), after considering the factors set
                  forth in section § 3553(a) to the extent that they
                  are applicable, if it finds that—
                        i) extraordinary and compelling reasons
                        warrant such a reduction.
Id.
      There are two key questions of law in compassionate release cases.

The first is whether a defendant satisfies the statutory requirement to

either “fully exhaust[] all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf” or wait 30

days “from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Id. The second is whether extraordinary

and compelling reasons, as well as the defendant’s own history and

characteristics, warrant a reduction of the defendant’s sentence. Id. For

the reasons below, the Court finds that Defendant has demonstrated

extraordinary and compelling reasons for immediate release.

      1. Threshold Exhaustion Requirement




                                      3
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20    PageID.1560   Page 4 of 9




      On July 14, 2020, for the reasons set forth on the record, the Court

determined     that   Defendant    satisfied   his     threshold   exhaustion

requirement for release.

      2. Compassionate Release

      There are three components to a compassionate release merits

analysis: 1) whether extraordinary and compelling reasons warrant a

reduction in sentence, as described by the United States Sentencing

Commission; 2) whether the § 3553(a) factors—“to the extent that they

are applicable”—render the reduction inappropriate; and 3) whether

Defendant would be a danger to the public. The Court finds that these

three factors weigh in favor of immediate compassionate release of

Defendant. The Court will address each factor in turn below.

      A. Extraordinary and Compelling Circumstances

      On July 14, 2020, for the reasons set forth on the record, the Court

determined that Defendant demonstrated extraordinary and compelling

circumstances for compassionate release.

      B. § 3553(a) Factors




                                      4
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1561   Page 5 of 9




      The compassionate release statute directs courts to consider the §

3553(a) sentencing factors “to the extent that they are applicable.” 18

U.S.C. § 3582(c)(1)(A). These factors include:

   (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
   (2) the need for the sentence imposed—

      (A) to reflect the seriousness of the offense, to promote respect for
      the law, and to provide just punishment for the offense;
      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational
      training, medical care, or other correctional treatment in the most
      effective manner;

    (3) the kinds of sentences available;
    (4) the kinds of sentence and the sentencing range established for—
    (5) any pertinent policy statement—
    (6) the need to avoid unwarranted sentence disparities among
    defendants with similar records who have been found guilty of similar
    conduct; and
    (7) the need to provide restitution to any victims of the offense.

      Careful consideration of these factors previously led the Court to

impose a sentence of 60 months in prison and 3 years of supervised

release. (ECF No. 45.) During the hearing, the Court undertook this same

analysis. The Court will release Defendant from federal custody, but it

will not restore Defendant’s liberty until his sentence is completed, as

discussed in the release language below.


                                      5
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1562   Page 6 of 9




      C. Danger to the Community

      Sentencing guideline § 1B1.13 further specifies that a reduction in

sentence is only appropriate if “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” U.S.S.G. § 1B1.13.

      The Court finds that Defendant will not pose a danger to the

community. The Court was initially concerned, as discussed on the

record, that Defendant’s release plan involved returning to his mother’s

house, which was the home from which he was arrested and which

contained drugs and firearms at the time of arrest. (See ECF No. 53,

Pageid.620.) The Court accordingly deferred determining this motion

until such time as Probation could investigate the home and provide more

information about supportive services that would be available to assist

Defendant’s successful release. Having received Probation’s report, the

Court is satisfied that Defendant’s mother’s home will be an appropriate

placement     for   Defendant     after   release.     Defendant’s    mother,

grandmother, and boyfriend will all be present in the home to help

support Defendant. Defendant will have access to mental health

counseling, including psychiatric services and medication. Defendant’s


                                      6
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1563   Page 7 of 9




mother provided a letter attesting that her home contains four bedrooms

and three bathrooms, and that the home accordingly will allow

Defendant to safely quarantine after leaving FCI Fort Dix. Finally,

Anthony Donald, the owner of Headliner Barbershop and Salon Secret

Hair Salon, provided a letter attesting that he is willing to hire

Defendant as an assistant manager for the barbershop and salon.

      Accordingly, the Court finds that Defendant will have appropriate

supportive structures in place and that he will not pose a danger to the

public. Compassionate release is appropriate.

RELIEF

      The Court is aware that it does not have statutory authority to

order that Defendant’s current sentenced be modified to home

confinement. See, e.g., United States v. Miller, No. 16-20222, 2020 WL

1814084, at *2 (E.D. Mich. Apr. 9, 2020). Nor may the Court review the

Bureau of Prison’s internal confinement decision to deny compassionate

release. Crowe v. United States, 430 Fed. Appx. 484 (6th Cir. 2011).

      Therefore, the Court reduces Defendant’s sentence to time served,

with specific conditions detailed in the judgment. These conditions are

designed to support Defendant’s successful re-entry into the community


                                      7
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1564   Page 8 of 9




and decrease his likelihood of reoffending. Prior to release, Defendant

shall quarantine for 14 days at FCI Fort Dix. Upon release, Defendant

shall immediately begin another 14-day quarantine at his mother’s home.

       CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant’s Motion for Release from Custody

(ECF No. 47) is GRANTED;

       IT IS FURTHER ORDERED that Defendant’s sentence of

imprisonment is reduced to time served;

       IT IS FURTHER ORDERED that BOP shall release Defendant

immediately after holding him for a 14-day quarantine period at FCI Fort

Dix;

       IT IS FUTHER ORDERED that, immediately upon release,

Defendant shall commence another 14-day quarantine at his mother’s

home;

       IT IS FURTHER ORDERED that additional details and conditions

will be included in the Court’s amended judgment;

       IT IS FURTHER ORDERED that this Order replaces the Court’s

January 2017 designation of supervised release.


                                      8
Case 5:16-cr-20003-JEL-RSW ECF No. 62 filed 07/22/20   PageID.1565   Page 9 of 9




      IT IS SO ORDERED.

Dated: July 22, 2020                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                     CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on July 22, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      9
